 



EXHIBIT 10(i)
HARRIS CORPORATION
2005 EQUITY INCENTIVE PLAN
PERFORMANCE UNIT AWARD AGREEMENT
TERMS AND CONDITIONS
(AS OF 10/28/05)
     1. Performance Unit Award – Terms and Conditions. Under and subject to the
provisions of the Harris Corporation 2005 Equity Incentive Plan (as amended from
time to time the “Plan”), Harris Corporation (the “Corporation”) has granted to
the employee receiving these Terms and Conditions (the “Employee”) a Performance
Unit Award (the “Award”) of such number of Performance Units as set forth and
designated in writing by the Corporation to the Employee. At all times, each
Performance Unit shall be equal in value to one share of common stock, $1.00 par
value, of the Corporation (a “Share”). Such Award is subject to the following
Terms and Conditions (which together with the Corporation’s letter to the
Employee specifying the number of Performance Units subject to the Award, the
Performance Period and the form of payment of the Award (the “Award Letter”) and
the Statement of Performance Goals (as defined below) related thereto is
referred to as the “Agreement”).
          (a) Performance Period. For purposes of the Agreement, the
“Performance Period” shall be the Performance Period set forth and designated as
such in the Award Letter.
          (b) Payout of Award. Provided the Award has not previously been
forfeited, within two and one-half months of the expiration of the Performance
Period and upon the satisfaction of the applicable withholding obligations
(i) if the Award Letter specifies that the Award is to be paid in Shares, the
Corporation shall issue to the Employee the Shares to which the Employee is
entitled pursuant to Section 1(c) hereof; or (ii) if the Award Letter specifies
that the Award is to be paid in cash, the Corporation shall pay to the Employee
a single lump sum cash payment equal to the Fair Market Value (as defined in the
Plan) of the Shares underlying the Award to which the Employee is entitled
pursuant to Section 1(c) hereof. If the Award is to be paid in Shares, upon
payout the Corporation shall at its option, cause such Shares as to which the
Employee is entitled pursuant hereto (i) to be released without restriction on
transfer by delivery of a stock certificate in the name of the Employee or his
or her designee, and the certificate shall be released to the custody of the
Employee, or (ii) to be credited without restriction on transfer to a book-entry
account for the benefit of the Employee or his or her designee maintained by the
Corporation’s stock transfer agent or its designee.
          (c) Satisfaction of Performance Objectives.
               (i) The payout of the Award shall be contingent upon the
attainment during the Performance Period of the performance objectives set forth
in the Statement of Performance Goals delivered to the Employee at the time of
the making of the Award (the “Statement of Performance Goals”). The payout of
the Award shall be determined upon the expiration of the Performance Period in
accordance with the Statement of Performance Goals. The final payout
determination of the Award will be authorized by the Harris Board of Directors,
the Board Committee, or its designee. Performance Units will be forfeited if
they are not earned at the end of the Performance Period and, except as
otherwise provided herein, if the Employee

1



--------------------------------------------------------------------------------



 



ceases to be employed by the Corporation at any time prior to the termination of
the Performance Period.
               (ii) If employment is commenced after July 15th of the first
fiscal year of the Performance Period (such commencement date is referred to as
the “Start Date”), the final payout to be made to the Employee determined in
accordance with the prior provisions of this Section 1(c) shall be reduced by
1/36th for each month between July 1 of the first fiscal year of the Performance
Period and the Start Date. Only a Start Date prior to the 15th of a month shall
be deemed employment for a full month. Other than with respect to the final
payout, the pro-ration pursuant to this Section will not otherwise impact the
Award.
          (d) Rights During the Performance Period. During the Performance
Period, the Employee shall not have any rights as a shareholder with respect to
the Shares underlying the Performance Units. During the Performance Period, the
Employee shall be entitled to receive dividend equivalents in cash paid with
respect to the number of Shares underlying the Performance Units. Such dividend
equivalents will be paid to the Employee as soon as is practicable following
payment of the dividend to shareholders of the Shares, but no later than the end
of the calendar year in which the corresponding actual cash dividends are paid
to shareholders of the Shares. If any such dividends or distributions are paid
in securities of the Corporation (including Shares), such dividend equivalents
relating to the Performance Units shall be subject to the same restrictions and
conditions as the Performance Units in respect of which such dividend or
distribution was made and shall be paid to the Employee in the manner and at the
time the Performance Units are paid in accordance with Section 1(b). If the
number of outstanding Shares is changed as a result of a stock dividend, stock
split or the like, without additional consideration to the Corporation, the
number of Performance Units subject to this Award shall be adjusted to
correspond to the change in the Corporation’s outstanding Shares. If the Award
Letter specifies that the Performance Units are to be paid in Shares, upon the
expiration of the Performance Period and payout of the Award, the Employee may
exercise voting rights and shall be entitled to receive dividends and other
distributions with respect to the number of Shares to which the Employee is
entitled pursuant to Section 1(c) hereof.
          (e) Adjustment to Award. The number of Performance Units subject to
the Award is based upon the assumption that the Employee shall continue to
perform substantially the same duties throughout the Performance Period, and
such number of Performance Units may be reduced or increased by the Board of
Directors or the Board Committee or its designee without formal amendment of the
Agreement to reflect a change in duties during the Performance Period.
     2. Forfeiture; Termination of Employment. Other than in the event of a
Change of Control covered in Section 5 herein or as otherwise provided in the
Award Letter, if the Employee ceases to be an employee of the Corporation or of
one of its Subsidiaries or Affiliates prior to the expiration of the Performance
Period: (i) for any reason other than (a) death, (b) disability, (c) retirement
after age 55 with ten or more years full-time service, or (d) involuntary
termination of employment of the Employee by the Corporation other than for
Misconduct, all Performance Units awarded to the Employee hereunder shall be
automatically forfeited upon such termination of employment; or (ii) due to
(a) death, (b) disability, (c) retirement after the Employee has reached age 55
and has ten or more years of full-time

2



--------------------------------------------------------------------------------



 



service, or (d) involuntary termination of employment by the Corporation other
than for Misconduct, the Employee shall be eligible to receive a pro-rata
portion of the payout of the Performance Units which would have been made to the
Employee under the Award at the end of the Performance Period under Section 1(b)
determined in accordance with the provisions of Section 1(c) hereof, such
pro-rata portion to be measured by a fraction, of which the numerator is the
number of full months of the Performance Period during which the Employee’s
employment continued, and the denominator is the full number of months of the
Performance Period. For purposes of this Section 2, only employment for 15 days
or more of a month shall be deemed employment for a full month. Termination of
employment of the Employee by the Corporation for deliberate, willful or gross
misconduct, as determined by the Corporation, shall constitute “Misconduct.” The
pro-rata portion of the Performance Units required to be paid under this
Section 2 shall be paid to the Employee, in Shares or in cash as specified in
the Award Letter, within two and one-half months of the expiration of the
Performance Period.
     3. Transfer of Employment. If the Employee transfers employment from one
business unit of the Corporation or an Affiliate to another business unit or
Affiliate during a Performance Period, the Employee shall be eligible to receive
the number of Performance Units determined by the Board of Directors or the
Board Committee based upon such factors as the Board of Directors or the Board
Committee, as the case may be, in its sole discretion may deem appropriate.
     4. Prohibition Against Transfer. Until the expiration of the Performance
Period and payout of the Award pursuant to Section 1(b), the Award, the
Performance Units subject to the Award, any interest in Shares (in the case of a
payout to be made in Shares as specified in the Award Letter) or cash to be
paid, as applicable, related thereto, and the rights granted under these Terms
and Conditions and the Agreement are nontransferable except to family members or
trust by will or by the laws of descent and distribution, provided that the
Award, the Performance Units subject to the Award, and, any interest in Shares
or cash to be paid, as applicable, related thereto, may not be so transferred to
family members or trust except as permitted by applicable law or regulations.
Without limiting the generality of the foregoing except as aforesaid, until the
expiration of the Performance Period and payout of the award pursuant to
Section 1(b), the Award, the Performance Units and any interest in Shares (in
the case of a payout to be made in Shares as specified in the Award Letter) or
cash to be paid, as applicable, related thereto, may not be sold, exchanged,
assigned, transferred, pledged, hypothecated, encumbered or otherwise disposed
of until the expiration of the Performance Period, shall not be assignable by
operation of law, and shall not be subject to execution, attachment, change,
alienation or similar process. Any attempt to effect any of the foregoing shall
be null and void and without effect.
     5. Change of Control. (a) Upon a Change of Control of the Corporation as
defined in Section 11.1 of the Plan, the performance objectives shall be
conclusively deemed to have been attained. The Award shall be vested immediately
upon the occurrence of such a Change of Control. The Award shall be paid to the
Employee at the end of the Performance Period; provided, however, that,
following such Change of Control: (i) in the event of death, disability,
retirement, or involuntary termination other than for Cause, the Award shall be
paid in Shares or in a single cash lump sum as specified in the Award Letter as
soon as practicable; (ii) in the event of resignation or termination for Cause,
the Award shall be forfeited; and (iii) in the event of a “change in the
Corporation’s capital structure,” if the Award Letter specifies that the Award

3



--------------------------------------------------------------------------------



 



is to be paid in Shares, at the election of the Employee the Award shall be paid
in Shares or converted and paid in cash otherwise such Award shall be paid in
cash. The amount of any cash payment made under this Section 5 will be an amount
equal to the number of shares subject to the Award multiplied by the highest
price per share paid in any transaction reported on the New York Stock Exchange
Composite Index: (A) during the sixty (60) day period preceding and including
the date of a “change in the Corporation’s capital structure;” or (B) during the
sixty (60) day period preceding and including the date of the Change of Control.
An Award in Shares or cash shall be paid as soon as practicable following a
“change in the Corporation’s capital structure.”
          (b) For purposes hereof, a “change in the Corporation’s capital
structure” shall be deemed to have occurred if:
               (i) the Shares are no longer the only class of the Corporation’s
common stock;
               (ii) the Shares cease to be, or are not readily, tradable on an
established securities market (in the United States) within the meaning of
Section 409 (l)(1) of the Internal Revenue Code of 1986, as amended;
               (iii) the Corporation issues warrants, convertible debt, or any
other security that is exercisable or convertible into common stock, except for
rights granted under the Plan; or
               (iv) the ratio of total debt to total capitalization exceeds
45 percent. Total debt is the total debt for borrowed money. Total
capitalization is consolidated total assets of the Corporation less consolidated
total liabilities of the Corporation.
          (c) “Cause” shall mean (i) a material breach by the Employee of the
duties and responsibilities of the Employee (other than as a result of
incapacity due to physical or mental illness) which is (A) demonstrably willful,
continued and deliberate on the Employee’s part, (B) committed in bad faith or
without reasonable belief that such breach is in the best interests of the
Corporation and (C) not remedied within fifteen (15) days after receipt of
written notice from the Corporation which specifically identifies the manner in
which such breach has occurred or (ii) the Employee’s conviction of, or plea of
nolo contendere to, a felony involving willful misconduct which is materially
and demonstrably injurious to the Corporation. Any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Board or based
upon the advice of counsel for the Corporation shall be conclusively presumed to
be done, or omitted to be done, by the Employee in good faith and in the best
interests of the Corporation. Cause shall not exist unless and until the
Corporation has delivered to the Employee a copy of a resolution duly adopted by
three-quarters (3/4) of the entire Board at a meeting of the Board called and
held for such purpose (after thirty (30) days notice to the Employee and an
opportunity for the Employee, together with counsel, to be heard before the
Board), finding that in the good faith opinion of the Board an event set forth
in clauses (i) or (ii) has occurred and specifying the particulars thereof in
detail. The Corporation must notify the Employee of any event constituting Cause
within ninety (90) days following the Corporation’s

4



--------------------------------------------------------------------------------



 



knowledge of its existence or such event shall not constitute Cause under these
Terms and Conditions.
     6. Miscellaneous. These Terms and Conditions and the other portions of the
Agreement (a) shall be binding upon and inure to the benefit of any successor of
the Corporation, (b) shall be governed by the laws of the State of Delaware and
any applicable laws of the United States, and (c) except as permitted under
Sections 3.2, 12 and 13.6 of the Plan, may not be amended without the written
consent of both the Corporation and the Employee. The Agreement shall not in any
way interfere with or limit the rights of the Corporation to terminate the
Employee’s employment or service with the Corporation at any time and no
contract or right of employment shall be implied by these Terms and Conditions
and the Agreement of which they form a part. If the Award is assumed or a new
award is substituted therefor in any corporate reorganization (including, but
not limited to, any transaction of the type referred to in Section 424(a) of the
Internal Revenue Code of 1986, as amended), employment by such assuming or
substituting corporation or by a parent corporation or subsidiary thereof shall
be considered for all purposes of the Award to be employment by the Corporation.
     7. Securities Law Requirements. If the Award Letter specifies that the
Performance Units are to be paid in Shares, the Corporation shall not be
required to issue Shares pursuant to the Award, to the extent required, unless
and until (a) such Shares have been duly listed upon each stock exchange on
which the Corporation’s stock is then registered; and (b) a registration
statement under the Securities Act of 1933 with respect to such Shares is then
effective.
     8. Board Committee Administration. The Board Committee shall have
authority, subject to the express provisions of the Plan as in effect from time
to time, to construe these Terms and Conditions and the Agreement and the Plan,
to establish, amend and rescind rules and regulations relating to the Plan, and
to make all other determinations in the judgment of the Board Committee
necessary or desirable for the administration of the Plan. The Board Committee
may correct any defect or supply any omission or reconcile any inconsistency in
these Terms and Conditions and the Agreement in the manner and to the extent it
shall deem expedient to carry the Plan into effect, and it shall be the sole and
final judge of such expediency.
     9. Adjustments. Non-recurring losses or charges which are separately
identified and quantified in the Corporation’s audited financial statements and
notes thereto including, but not limited to, extraordinary items, changes in tax
laws, changes in generally accepted accounting principles, impact of
discontinued operations, restructuring charges, restatement of prior period
financial results, shall be excluded from the calculation of performance results
for purposes of the Plan. However, the Board Committee can choose to include any
or all such non-recurring items as long as inclusion of each such item causes
the Award to be reduced.
     10. Impact of Restatement of Financial Statements upon Awards. If any of
the Corporation’s financial statements are restated, as a result of errors,
omissions, or fraud, the Board Committee may (in its sole discretion, but acting
in good faith) direct that the Corporation recover all or a portion of any Award
or payment made to the Employee with respect to any fiscal year of the
Corporation the financial results of which are negatively affected by such
restatement. The amount to be recovered shall be the amount by which the
affected Award or payment exceeded the amount that would have been payable had
the financial statements been

5



--------------------------------------------------------------------------------



 



initially filed as restated, or any greater or lesser amount (including, but not
limited to, the entire Award) that the Board Committee shall determine. The
Board Committee shall determine whether the Corporation shall effect any such
recovery (i) by seeking repayment from the Employee, (ii) by reducing (subject
to applicable law and the terms and conditions of the applicable plan, program
or arrangement) the amount that would otherwise be payable to the Employee under
any compensatory plan, program or arrangement maintained by the Corporation, a
Subsidiary or any of its Affiliates, (iii) by withholding payment of future
increases in compensation (including the payment of any discretionary bonus
amount) or grants of compensatory awards that would otherwise have been made in
accordance with the Corporation’s otherwise applicable compensation practices,
or (iv) by any combination of the foregoing or otherwise.
     11. Incorporation of Plan Provisions. These Terms and Conditions and the
other portions of the Agreement are made pursuant to the Plan, the provisions of
which are hereby incorporated by reference. Capitalized terms not otherwise
defined herein shall have the meanings set forth for such terms in the Plan. In
the event of a conflict between the terms of these Terms and Conditions and the
Agreement and the Plan, the terms of the Plan shall govern.
     12. Compliance with Section 409A of the Code. (a) To the extent applicable,
it is intended that the Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Employee. The Agreement and
the Plan shall be administered in a manner consistent with this intent, and any
provision that would cause the Agreement or the Plan to fail to satisfy Section
409A of the Code shall have no force and effect until amended to comply with
Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Corporation without
the consent of the Employee).
          (b) To the extent the Employee has a right to receive payment pursuant
to Sections 1, 2 or 5, the payment is subject to Section 409A, and the event
triggering the right to payment does not constitute a permitted distribution
event under Section 409A(a)(2) of the Code, then notwithstanding anything to the
contrary in Sections 1, 2 or 5 above, issuance of the payment of the Award will
be made, to the extent necessary to comply with Section 409A of the Code, to the
Employee on the earlier of (a) the Employee’s “separation from service” with the
Corporation (determined in accordance with Section 409A); provided, however,
that if the Employee is a “specified employee” (within the meaning of
Section 409A), the Employee’s date of payment of the Award shall be the date
that is six months after the date of the Employee’s separation of service with
the Corporation; (b) the date of the end of the Performance Period; (c) the
Employee’s death; or (d) the Employee’s disability (within the meaning of
Section 409A(a)(2)(C) of the Code).
          (c) Reference to Section 409A of the Code will also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.

6